ROBB, Associate Justice.
Appeal from a judgment of conviction in the Supreme Court of the District on an indictment charging the appellant with having carnally known a female child 9 years old.
The child testified to the details of a series of improper advances made by appellant, including the occurrence of November 24, 1918, upon which the indictment is based. After she had been taken to the House of Detention, on November 28th following, she “told about those occurrences” to Mrs. Van Winkle, a policewoman. Thereupon, over the objection and exception of the appellant, the mother of the child was permitted to testify as to a disclosure to her of the same occurrences by the child on the evening of the day following the disclosure to the policewoman, and this is assigned as error.
[1] The general rule undoubtedly is that the prosecutrix may testify as to whether she made complaint of the injury, and when and to whom, “yet the particular facts which she stated are not admissible in evidence, except when elicited in cross-examination, or by way of confirming her testimony after it haS been impeached.” 3 Greenl. on Ev. par. 213; Roney v. U. S., 43 App. D. C. 533; People v. Scattura, 238 Ill. 315, 87 N. E. 332; Parker v. State, 67 Md. 329, 10 Atl. 219, 1 Am. St. Rep. 387. And if the complaint is made under such circumstances, in point of time a.nd surrounding circumstances, as to: form part of the res gestm, the details may be received in evidence. Snowden v. U. S., 2 App. D. C. 89. In that case the complaint was made within *482a few hours of the criminal act, while the child was suffering from injuries inflicted, and while there were visible evidences of violence.
,[2] In, the present case the child was permitted, without objection, to testify in detail as'tp. disclosures made to the policewoman. The testimony of the mother, as to the same disclosures subsequently made to her, cannot be said to have prejudiced the accused. The time to have objected was when the child testified as to those details. Having permitted the child to testify without, objection, and thus obtained the privilege of cross-examination, appellant is in no position to seek a reversal of the judgment merely because another witness subsequently testified to similar disclosures.
There were other facts and circumstances tending to prove the guilt of appellant, and, being convinced that he has had a fair trial and suffered no prejudice, we affirm the judgment.
Affirmed.